Fitzsimons, J.
Was the plaintiffs engagement for the run of the flay only, or was it for the season, which plaintiff says that defendant’s representative stated to her to be for the term from January thirtieth to the following June first.
That is a question of fact and was properly submitted by the trial justice to the jury.
Their finding in plaintiff’s favor upon that question is conclusive and has ample evidence to sustain it. Finding no error we affirm the judgment, with costs.
Newburger, J., concurs.
Judgment affirmed, with costs.